DETAILED ACTION
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the 
Claims 1, 3, 5, 6, 7, 8, 9, 11, 12, 13, and 14  are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 2, 4, 6, 8, 9, and 21  of U.S. Patent No. 10,908,357. Although the claims at issue are not identical, they are not patentably distinct from each other because the more narrow scope of independent claim 1 anticipates the broader scope of the claimed invention.  
Patent No. 10,641,957
1.  An integrated optical structure comprising: 
a semiconductor-on-insulator substrate comprising a semiconductor device layer; 
a wire waveguide formed in the semiconductor device layer, the wire waveguide having a top surface and sidewalls and comprising a tapered region decreasing in width towards a narrow end; and 
a second waveguide disposed above or below the tapered region of the wire 
wherein the sidewalls, along a length of the wire waveguide in the tapered region, do not extend laterally beyond the top surface of the wire waveguide and substantially consist of sidewall portions coinciding with crystallographic planes of the wire waveguide, and 
wherein, along a portion of the tapered region of the wire waveguide that has a width of less than 0.5 μm, a return loss is less than −40 dB/mm across an operating wavelength range.

1. A photonic integrated circuit (PIC) structure comprising: 
a semiconductor-on-insulator substrate comprising a semiconductor device layer; 
a wire waveguide formed in the semiconductor device layer, the wire waveguide having a top surface and sidewalls and comprising a tapered region decreasing in width towards a narrow end; and 
a second waveguide disposed above or below the tapered region of the wire waveguide at the narrow end, the second waveguide made from a different material than the wire waveguide, and the second waveguide and wire waveguide together forming an optical mode converter, 
wherein the sidewalls, along a length of the wire waveguide in the tapered region, do not extend laterally beyond the top surface of the wire waveguide and substantially consist of sidewall portions coinciding with crystallographic planes of the wire waveguide.



5.  The PIC structure of claim 1, wherein the sidewalls have sub-nanometer surface roughness along the length in the tapered region.
4.  The integrated optical structure of claim 1, wherein the substrate is a silicon-on- insulator substrate.
7.  The PIC structure of claim 1, wherein the substrate is a silicon-on-insulator substrate.
6.  The integrated optical structure of claim 1, further comprising a rib waveguide formed in the semiconductor device layer on top of and parallel to the wire waveguide, the rib waveguide being tapered in at least one of width and height in a same direction along a 

9.  The PIC structure of claim 8, wherein the rib waveguide is tapered in at least one of 


8.  The integrated optical structure of claim 1, wherein a refractive index of a material of the wire waveguide is greater than a refractive index of the material of the second waveguide.
11.  The PIC structure of claim 1, wherein a refractive index of a material of the wire waveguide is greater than a refractive index of the material of the second waveguide.
9.  The integrated optical structure of claim 8, wherein the wire waveguide is made of silicon and the second waveguide is made of silicon nitride.
12.  The PIC structure of claim 11, wherein the wire waveguide is made of silicon and the second waveguide is made of silicon nitride.
21.  The integrated optical structure of claim 1, wherein the sidewall portions are atomically smooth.
6.  The PIC structure of claim 1, wherein the sidewall portions are atomically smooth.


Claim 4 rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1 of U.S. Patent No. 10,641,957 in view of Ghirardi et al. (US 5,703,895, hereinafter “Ghirardi”. US Patent No. 10,641,957 teach the invention of claim 1, but does not teach a cross section of the wire waveguide has an hourglass shape.

Claim 14 is rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1 of U.S. Patent No. 10,641,957.  The method of making the waveguide is not patentably distinct from the product as taught by US Patent ‘957.  Therefore, claim 14 is rejected as claim 1.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 18 and 19 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.  Claim 18 is dependent on itself and the scope of claim 18 is unclear.  Claim 19 is dependent on claim 18, thus its scope is also unclear.  
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claim 20 is rejected under 35 U.S.C. 103 as being unpatentable over Brask et al. (US 7,547,637 B2, hereinafter “Brask”) in view of Kwon et al. (US 20004/0120648 A1, hereinafter “Kwon”).
Brask discloses a method of manufacturing photonic integrated PIC structure (Background) method comprising:
creating, in a semiconductor device layer of a semiconductor-on-insulator substrate (200), a wire waveguide (220 in Fig. 2D) having a top surface (at 212 in Fig. 2D) and straight vertical sidewalls (218 in Fig. 2D) and comprising a tapered region (Fig. 2E), the semiconductor device layer made from a first semiconductor material (silicon);
crystallographically wet-etching the straight vertical sidewalls of the wire waveguide to create, along a length of the wire waveguide in the taper4ed region, undercuts defining sidewall portions coinciding with crystallographic places of the wire waveguide (Col. 6, lines 1-21).
However, Brask does not explicitly teach depositing, above the device layer, a layer of a second semiconductor material that is different from the first semiconductor material, and patterning and etching the second of the second semiconductor material to create a second 
Kwon teaches a method of forming a mode converter wherein a first and second semiconductor layers are stacked on each other using wet-etching and patterning forming the mode converting region between the two waveguides (Claim 5 and Para [0061]-[0063]).  It would have been obvious to one having ordinary skill in the art to recognize the wet-etching  reverse-mesa method is more simpler to produce with better tolerance to the dimension of the tapered waveguide (Para [0018-0019] and [0027-0030]).  One would be motivated to employ Kwon’s method improve manufacturing efficiency.
Allowable Subject Matter
Claims 10, 15, 16, and 17 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Erin D Chiem whose telephone number is (571)272-3102. The examiner can normally be reached 10 am - 6 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/RYAN A LEPISTO/Primary Examiner, Art Unit 2883                                                                                                                                                                                                        



/ERIN D CHIEM/Examiner, Art Unit 2883